Citation Nr: 0906406	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had service with the Army National Guard from 
June 1987 to October 1987, active duty with the Army from 
April 1988 to October 1991, and subsequent service with the 
Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of determination of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that 
denied educational assistance benefits under Chapter 1606.

In her May 2007 substantive appeal, the veteran requested a 
hearing before the Board.  However, she withdrew her hearing 
request in a July 2008 written statement.  


FINDINGS OF FACT

1.  The veteran separated from the National Guard in 1988 and 
did not re-affiliate within 12 months.

2.  The veteran is not eligible for Chapter 1606 benefits 
under her current enlistment because she is not under a six-
year contract.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
have not been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 
2002); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases such as this in which the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and thus VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

In other words, because the law and not the evidence is 
dispositive in the instant case, additional factual 
development would have no bearing in the ultimate outcome.  
Accordingly, VCAA can have no effect on this appeal.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

The veteran seeks educational assistance under the provisions 
of Chapter 1606, Title 10, United States Code.

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components determine who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540 (2008).

In pertinent part, a reservist initially becomes eligible 
when he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension.  38 C.F.R. § 21.7540 (2008).  

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years if 
he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. § 
21.7550(c), (d).

Applicable law also establishes that a veteran's eligibility 
may be resumed after Reserve duty status ends if the veteran 
returns to the Selected Reserve within one year.  38 U.S.C.A. 
§ 3012.  The Board also notes that laws and regulations 
pertaining to educational assistance under Chapter 1606, 
Title 10, United States Code provide that a determination of 
an individual's eligibility for Chapter 1606 benefits is to 
be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

In the instant case, information received from DOD in January 
2007 indicates that the veteran's eligibility was terminated 
in April 1988 when she was discharged from the Army National 
Guard.  This information also indicated that the veteran was 
not eligible as the result of her August 2006 enlistment into 
the Army National Guard because she was not under a six-year 
contract.  

In April 2007, in response to an inquiry by VA, DOD 
(specifically Army National Guard Headquarters) reported that 
Chapter 1606 eligibility was terminated in April 1988 when 
the veteran transferred to active duty and did not re-
affiliate within 12 months.  DOD also indicated that the 
veteran was not eligible for the "kicker" incentive because 
there was no document on file.  It was suggested that the 
veteran contact her state GI Bill Manager if she felt there 
was an error.  

In an April 2007 letter to the veteran, VA informed her that 
benefits could not be paid until DOD determined that she was 
eligible and corrected her record.  She was advised that 
correction of her record could be made only through her unit 
master personnel record.

Having reviewed the record, the Board must conclude that the 
veteran does not have eligibility for educational assistance 
under the provisions of Chapter 1606, Title 10, United States 
Code.  VA is charged with administering the law as it is 
written, and as noted above, governing legal criteria 
specifically exclude an award of benefits absent the 
establishment of eligibility by DOD.  DOD has determined that 
the appellant is not eligible.  VA has no authority to 
overturn this determination.

Based on the foregoing, the Board finds that the veteran is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code.  The claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 1606, Title 10, United States Code is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


